Case 1:18-cv-25337-KMM Document 23 Entered on FLSD Docket 03/08/2019 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA



  ANTONIO CABALLERO                                             CASE NUMBER
                                                                   1:18−cv−25337−KMM
                         PLAINTIFF(S)

                               v.

  FUERZAS ARMADAS REVOLUCIONARIAS DE
  COLOMBIA, et al.,
                                                                       DEFAULT BY CLERK F.R.Civ.P.55(a)


                       DEFENDANT(S).




                                                  Clerk's Default
        It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  Norte de Valle Cartel




  as of course, on the date March 8, 2019.
                                                              Angela E. Noble
                                                              CLERK OF COURT

                                                              By /s/ Crystal Barnes−Butler
                                                              Deputy Clerk

  cc: Chief Judge K. Michael Moore
      Antonio Caballero

                                               DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
